ON CONFESSION OF ERROR
PER CURIAM.
The State of Florida correctly concedes “that the trial court committed reversible error by failing to afford [the] defendant adequate opportunity to impeach the State’s witness by introducing the victim’s prior statements which were inconsistent with his present testimony”. See Kimble v. State, 537 So.2d 1094 (Fla. 2d DCA 1989); § 90.608(1)(a), Fla.Stat. (1987).
Accordingly, the defendant’s convictions and sentences for armed robbery and armed burglary are reversed and the cause is remanded for a new trial on these two charges. Because the defendant raises no *455point on appeal concerning his convictions and sentences for two counts of grand theft and one count of evidence tampering, the latter convictions and sentences are hereby affirmed.
Affirmed in part; reversed in part and remanded.